                Case 2:19-cr-00175-SJF-SIL Document 21 Filed 03/12/20 Page 1 of 1 PagelD #: 97

 RICHARD D. C:01.LC'lS+                                                                                                                                                     . (!/ (:.s,m,r/

        :\L.\RC. C. GA.."l)I"                                                           COLIJNS GANN                                                               AU..'! H. FI:WSTF.I~"
                                                                                                                                                                         l:•!: ,_HIii': :·,011.. Jtr.!O
 C ERARD C. :\(o:CLOSKEY                                                                McCLOSKEY & BARRY PLLC                                                ..\..'ISA.'IELU LAW CROt:I\ LLP
         DAVIDJ. BARRY                                                                   ATTORNEYS                            AT      LAW
                                                                                                                                                                        lH: (li:il: :,!JH-11:Hi
Ulm   .,.,,,,1,, P.I. •\I.I.
                           ·7.r .ui,/ TJ.(:.   /J.1,s
                                                                                 Dedicated Legal Counsel Since 1990
           •At.«- ,;:.·m~> JffJ 1-J.v                                                                                                                       SHA.'l~o,:i :-.r. :\10~TGO:\(ERY""
                                                                                                                                                        f f LE         0.b:!Hl:7'lll-Hi711
                                                                                                                                                IN CLERK'S OFHFl¼-rG[i----
                                                                                                                                          U.S. DISTRICT COURV1e:O:~¥!':£>
                                                                                                                                                                                                 r.,, .,.(,
                                                                                                                                            *
                                                                                                                                                                   M   .\lmib,> Cl .vu! FT.


                                                                                                    March 12, 2020                                  MAR 13 2020
                                                                                                                                            LONG ISLAND OFFICE
               VIA ECF
                                                                                                                  ··dl'r
                                                                                                                  -----                     /                                           1'X:                  ~
                                                                                                                                                               ~ ~ ( t/J
               Honorable Sandra J. Feuerstein
               United States District Court
               Eastern District of New York
                                                                                                              • '· L'   applicatio11 is
                                                                                                                                        _ granted.
                                                                                                                                        _ de11ied.
                                                                                                                                                                lf
                                                                                                                                                               1 \~ "l<1:Z.0 J.4- IJ'-"'""'
                                                                                                                                                                                                                  O


               100 Federal Plaza, Courtroom 1010                                                                                        -       referred to tlte Magistrate Ju"
               Central Islip, New York 11722                                                                                                                                  ,,ge.

                                               Re: United States v. Brian Ofsie                                                                    /s/Sandra J. Feuerstein
                                                   Docket No.: 2:19-CR00l 7S-SJF-SIL

                Dear Judge Feuerstein:

                      Please be advised that our firm represents Brian Ofsie in the above referenced
               matter.

                      Mr. Ofsie is scheduled to appear before Your Honor on Monday, March 23, 2020 for
               sentence. We are herein respectfully requesting an adjournment of this matter so that we
               may prepare our Pre-Sentencing Memo in having recently received the Probation
               Presentencing Report. In addition, the parties desire to have Mr. Ofsie sentenced after the
               co-defendant Mr. Bohm.

                      AUSA Elizabeth Macchiaverna consents to our request on behalf of the government
               We respectfully request Monday, May 11, 2020 or May 18, 2020 as proposed adjournment
               dates if this meets the court's approval.

                       Thank you for your courtesies in this matter. If you have any questions, please do
                not hesitate to contact me.
                                                          Very truly yours,


                                                                                                      tJ//Y-
                                                                                                     Maree. Gann
                MCG:yn



                                                                            1:m MINF.OI ..-\ Brn:u:VARI) • l\llNF.OIA NY 11.·,o I
                                               TEL1 •/>Ill! 2!-l·l-0'.{1111 FA.""I(: {:, Hi) 2'H-0-17i EMAIL1 i11fillf(rµ111J11.,.q.rr,111 WEB: '"''":qi;111h,·,q.m111
